—In a negligence and medical malpractice action, plaintiff appeals from so much of an order of the Supreme Court, Kings County (Clemente, J.), dated November 22, 1983, as denied that part of plaintiff’s motion as sought the production by defendant of Dr. Leonard Benedict for a further examination before trial.
Appeal dismissed, without costs or disbursements.
Plaintiff’s request for a further examination before trial in effect was an application “ ‘seeking rulings on an examination before trial’ ” (Siegal v Arnao, 61 AD2d 812, quoting from Klein v Schneiderman, 58 AD2d 763). This court has repeatedly held that an order on an application to review objections raised at an examination before trial is not appealable as of right (see, e.g., Roberts v Modica, 102 AD2d 886; Aronofsky v Marine Park Chiropractic Center, 81 AD2d 570; Hartsdale Agency v Aetna Cas. & Sur. Co., 69 AD2d 832; Siegal v Arnao, supra). In addition to the fact that “we are disinclined to grant leave to parties who have taken it upon themselves to perfect an appeal without leave to appeal” (Roberts v Modica, supra), had an *501application been made, we would not have granted leave to appeal under the circumstances herein (see Hartsdale Agency v Aetna Cas. & Sur. Co., supra; Siegal vArnao, supra). Thompson, J. P., O’Connor, Niehoff and Boyers, JJ., concur.